DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and added new claims.  Applicant has properly designated where support for said amended and new claims is found in the original filing.  No new matter is presented.
Amended/new grounds of rejection addressing the amended and new claims as are below set forth.
For the reasons more fully below set forth the remarks filed 2/2/2021 are not persuasive.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/5/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-190187 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al (US 2012/0269472) further in view of Murray (US 2006/0052253) or in the alternative further in view of Fisher et al (US 2015/0232782)
Regarding Claims 3-7:
diurea thickener and an extreme pressure additive (Abstract) the base oils includes diphenyl ether oil [0024] and synthetic silicon oils such as diphenyl polysiloxane, alkyl modified polysiloxane and the for formation of a grease film [0024] the thickener is a diurea [0025-0028] The thickener of diurea is used in amounts such as 35, 20, 10 or 20 % by mass (Table 1)with a base oil such as alkyl diphenyl ether oil in amounts such as 65, 80, 90 or 80% (Table 1 and Table 2)  (overlapping the claimed range of thickener and with the amount of thickener and base oil leaving overlapping ranges for the polysiloxane per below)
Yoshizaki discloses at least one base oil i.e. a base oil blend including synthetic silicone oils and alkyl diphenyl ether [0024] 
Yoshizaki discloses the composition in a rolling bearing (Abstract)[0002](meeting the limitations of claims 3-4)
Yoshizaki disclose the composing remains thick for long periods of time and affords extreme pressure properties inhibiting spalling of the rolling element surface to provide long service life even under severe environments [0012](i.e. prevents flaking)
Yoshizaki discloses additional additives such as antioxidant and extreme pressure additives, color stabilizer, viscosity improver, structure stabilizer, metal deactivator, viscosity index improver, rust additives may be added to the grease in proper amounts such as 10 % by mass or less (i.e. 10 pbm/100pbm overlapping the claimed ranges) [0037] 
Yoshizaki teaches the grease in the rolling bearing where the rolling bearing [0002] Fig1 having a race member, raceway surface, a second raceway surface a 
    PNG
    media_image1.png
    269
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    503
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    597
    416
    media_image3.png
    Greyscale

The rolling bearings are used for electrical parts of automobiles such as alternator, electromagnetic clutch for air conditioner, intermediate pulley and electric fan motor, auxiliaries of the engine and like [0003] 
The bearing may be a steel containing bearing [0011, 0015]
The bearing with the grease has a long service life even under severe environments such as high temperature, high speed and high load and vibration environment [0040]
Yoshizaki does not expressly teach the instantly claimed organic modified polysiloxane in an amount of 0.5 to 5 mass% or 0.2 to 10 wt. %.
polyether modified poly dimethyl siloxane in a lubricant composition to provide extended length of service of the lubricant (Abstract) [0033][0039] (meeting the limitation for organic modified poly siloxane of claim 3 and for polyether modified poly dimethyl siloxane of claim 5 and overlapping the formula of claim 7)  the oil includes petroleum oils and synthetic oils [0053] [0056] The polyether modified polydimethylsiloxane is suitable for use in a grease as a bearing grease  [0089-0090] the composition displaces moisture and protects bearings lubricated therewith [0069] The polyether modified polydialkylsiloxane is used in amounts such as 8 to 33 percent by volume [0059] 
Murray discloses the polydialkylsiloxane is at least 0.5 % vol. of the polydialkysiloxane and oil mixture (See claim 8 of the reference) and at least 1 % vol. (See claim 9 reference and claim 19 -20 of reference)(expected to be overlapping the claimed range of 0.5 to 5 mass%) The polysiloxane  displaces moisture to reduce rust such as that which affects bearing lubricated therewith [0069](i.e. a rust inhibitor additive as contemplated by Yoshizaki) and the poly dialkyl siloxane serves to de gas oils and prevents re introduction of dissolved gases and water into the oil and removes said moisture form the oil[0066] [0067][0069]


    PNG
    media_image4.png
    1046
    534
    media_image4.png
    Greyscale

3 is CH2 and Z is O and R4 is H and R5 is C1-6 alkyl)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the polyether modified polydimethylsiloxane of Murray in the amounts taught therein or in amounts sufficient to impart rust protection as Yoshizaki already expressly contemplates such an additive (in ranges which overlap the instantly claimed ranges) to the composition and bearing of Yoshizaki in order to impart improved rust protection, length of life and reduce moisture/rust in the composition and bearing of Yoshizaki.  Yoshizaki already contemplates various siloxanes (diphenyl polysiloxane, alkyl modified polysiloxane, etc.) as such doing so amounts to nothing more than use of a known compound (siloxane) in a known environment (bearing grease) to achieve an entirely expected result (i.e. lubrication and improved rust protection and length of life of the composition and bearing)
The amounts taught by the references individually and combined are taught in ranges which meet, fall within or overlap the claimed ranges as more fully above set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Alternatively further in view of:
Fisher et al (US 2015/0232782) discloses a non silicone base oil and a silicone oil (Abstract) the silicone oil includes various siloxanes for example trialkylsilyl terminated polyalkarylsiloxane [0045] [0053] and siloxane having aralkyl groups [0047, 0054-0055] 


    PNG
    media_image5.png
    535
    559
    media_image5.png
    Greyscale
thereby encompassing a dimethyl siloxane with aralkyl groups for the instantly claimed formula (5) of claim 7)

    PNG
    media_image6.png
    312
    541
    media_image6.png
    Greyscale
also encompassing the instantly claimed ether organic group of the claims.
thickeners include polyurea [0075]   
The composition may further comprise compatiblizers such as diphenyl ether [0085] 
The composition are used in any kind of gear and roller bearings [0104-0105][0112] 
The base stock component A is in the composition in an amount of 50-99.5 wt.% [0044] and the silicone oil (B) + (A) = 100 %.  [0044] The silicone oil is 0.5 to 50 % of the base oil [028] 
    PNG
    media_image7.png
    125
    496
    media_image7.png
    Greyscale

(overlapping the claimed range of 0.5 to 5 mass % and 0.2 to 10 mass %)
The composition comprises additional additives including compatabilizers and thickeners [0069] and thickeners including polyurea [0075] The additives are used in amounts such as 0 to 10 wt.% and thickeners are 2 to 25 wt.% [0089] 
Some additives possess multiple properties and provide for multiplicity of affects [0087] 
The composition is used to lubricant any system including machine elements having gears or any kind and roller bearings [0104] 
The composition is a blend of base oils comprising 0.5 to 50 % silicone oil [0028] and another base oil which is mainly based on hydrocarbons and potentially oxygen containing derivatives from API Groups I to V (other than silicone) [0034] 

	It would have been obvious to use the polydimethyl siloxane aralkyl taught by Fisher as the additional base oil of Yoshizaki as Yoshizaki expressly contemplates a silicone base oil and it is suitable for bearing grease and will impart improved viscosity index, good metal to metal lubrication at acceptable cost and affords oil thickness at increasing temperatures and under shearing force affords shear stability.  Further since Yoshizaki expressly contemplates a base oil blend including synthetic silicone oils ([0024] Yoshizaki) base stock, doing so amounts to nothing more than use of a known composition (aralkyl siloxane base oil) in a known environment (bearing grease base oil) to achieve an entirely expected result (lubrication, formation of grease and improved performance of the grease in a bearing).
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 2015/0232782) in view of Yoshizaki et al (US 2012/0269472) and alternatively further in view of Iwamatsu et al (US 2013/0137612)
Regarding Claims 3-7:
Fisher et al (US 2015/0232782) discloses a non silicone base oil and a silicone oil (Abstract) the silicone oil includes various siloxanes for example trialkylsilyl terminated polyalkarylsiloxane [0045] [0053] and siloxane having aralkyl groups [0047, 0054-0055] The composition may be formulated into a grease with a thickener [0042] the thickeners include polyurea [0075]   
diphenyl ether [0085] (i.e. rendering obvious to try for one of ordinary skill in the art at the time of filing the invention the alkyl diphenyl ether of claim 1 and 3)
The composition are used in any kind of gear and roller bearings [0104-0105][0112] 
The base stock component A is in the composition in an amount of 50-99.5 wt.% [0044] and the silicone oil (B) + (A) = 100 %.  [0044] The silicone oil is 0.5 to 50 % of the base oil [028] 
    PNG
    media_image7.png
    125
    496
    media_image7.png
    Greyscale

The composition comprises 
    PNG
    media_image8.png
    484
    503
    media_image8.png
    Greyscale
(meeting claims 1, 4 and the formula of claim 7 where R5 is aralkyl)

    PNG
    media_image9.png
    292
    523
    media_image9.png
    Greyscale
and claim 1, 5 and 7 where there is an ether substituent.
The composition comprises additional additives including compatabilizers and thickeners [0069] and thickeners including polyurea [0075] The additives are used in amounts such as 0 to 10 wt.% and thickeners are 2 to 25 wt.% [0089] 
Some additives possess multiple properties and provide for multiplicity of affects [0087] 
The composition is used to lubricant any system including machine elements having gears or any kind and roller bearings [0104] 

    PNG
    media_image10.png
    265
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    81
    530
    media_image11.png
    Greyscale

0.5 to 50 % silicone oil [0028] (overlapping the claimed range) and another base oil which is mainly based on hydrocarbons and potentially oxygen containing derivatives from API Groups I to V (other than silicone) [0034] (i.e. making obvious to try an alkyl diphenyl ether a known Group V base oil by those of ordinary skill in the art at the time of filing the invention)
The composition provides a high viscosity index, good metal to metal lubrication at acceptable cost and affords oil thickness at increasing temperatures and under shearing force affords shear stability [0023] 
The composition is used to lubricant any system including machine elements having gears or any kind and roller bearings [0104] 

    PNG
    media_image10.png
    265
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    81
    530
    media_image11.png
    Greyscale


Fisher does not expressly disclose the structure of the rolling bearing; however:

diurea thickener and an extreme pressure additive (Abstract) the base oils includes diphenyl ether oil [0024] and synthetic silicon oils such as diphenyl polysiloxane, alkyl modified polysiloxane and the for formation of a grease film [0024] the thickener is a diurea [0025-0028] The thickener of diurea is used in amounts such as 35, 20, 10 or 20 % by mass (Table 1)with a base oil such as alkyl diphenyl ether oil in amounts such as 65, 80, 90 or 80% (Table 1 and Table 2)  (overlapping the claimed range of thickener and with the amount of thickener and base oil leaving overlapping ranges for the polysiloxane per below)
Yoshizaki discloses at least one base oil i.e. a base oil blend including synthetic silicone oils and alkyl diphenyl ether [0024] 
Yoshizaki discloses the composition in a rolling bearing (Abstract)[0002](meeting the limitations of claims 3-4)
Yoshizaki disclose the composing remains thick for long periods of time and affords extreme pressure properties inhibiting spalling of the rolling element surface to provide long service life even under severe environments [0012]
Yoshizaki discloses additional additives such as antioxidant and extreme pressure additives, color stabilizer, viscosity improver, structure stabilizer, metal deactivator, viscosity index improver, rust additives may be added to the grease in proper amounts such as 10 % by mass or less (i.e. 10 pbm/100pbm overlapping the claimed ranges) [0037] 

    PNG
    media_image1.png
    269
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    503
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    597
    416
    media_image3.png
    Greyscale

The rolling bearings are used for electrical parts of automobiles such as alternator, electromagnetic clutch for air conditioner, intermediate pulley and electric fan motor, auxiliaries of the engine and like [0003] 
As such it would have been obvious to add the grease of Fisher to a bearing such as that taught by Yashikawa as it is a bearing of the type and purpose already expressly contemplated by Fisher such as for electrical parts of automobiles.
	Assuming arguendo it is not obvious to try an alkyl diphenyl ether base oil:
Iwamatsu et al (US 2013/0137612) discloses a grease composition with excellent conductivity and removal of static electricity when used and filled in a bearing.  The composition comprises a base oil a thickener and tungsten disulfide powder (Abstract) The base oil includes dialkyldiphenyl ether as a preferred base oil for heat resistance and peeling resistance [0014] the thickener includes urea [0015] the urea thickener in amounts such as 9- 30 mass% to reduce scatter and leakage and extend service life with proper flowability [0018] 
The composition may comprise 2 or more base oils including the dialkyl diphenyl ether oil and an additional oil such as silicone oils for example diphenyl polysiloxane, alkyl modified polysiloxane and the like [0014] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use an alkyl di phenyl ether oil of Iwamatsu as the additional base oil of Fisher as it is suitable for grease and will impart improved heat and peeling resistance qualities to the grease and bearing of Fisher.  Further since Fisher contemplates a base oil of hydrocarbon and oxygen including Group I-V base oils, doing so amounts to nothing more than use of a known base oil (alkyl diphenyl ether) in a known environment (lubricating grease) to achieve an entirely expected result (grease lubrication and improved grease performance such as peeling resistance).
The amounts taught by the references individually and combined are taught in ranges which meet, fall within or overlap the claimed ranges as more fully above set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"


Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
Applicant argues Murray does not teach a means of testing or evaluating lubricity, staining, water resistance, etc. when the lubricant is used as a grease and that Yoshizaki is not in need of any benefits of Murray and the combination of said references would not predict the argued unexpected results.  Similarly applicant argues one would not be motivated to combine Yoshizaki and Fisher or to use the base oil of Fisher and one would not predict the argued unexpected and superior results. Yoshizaki expressly contemplates a base oil blend such as the diphenyl ether and a silicone base oil.    
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case: 
Yoshizaki expressly contemplates a rust inhibitor. Since Murray teaches the poly siloxane is a base fluid as well as affords rust inhibition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to use same in Yoshizaki as more fully above set forth.  

Fisher contemplates a blend of base stock one being the poly siloxane and the other including another base stock and also contemplates a compatabilizer such as the diphenyl ether and expressly contemplates the grease for use in electronic type apparatus with bearings; as such the added compatibilizer of Iwamatsu which is concerned with composition which are compatible with bearing where static electricity is generated and reduction of spalling is well motivated as more fully above set forth.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)  “The use of patents as references is not limited to what the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974),
The results argued by applicant to be unexpected and superior are not unexpected.  The references teach the grease has improved performance under extreme conditions and reduce spalling (i.e. which includes flaking)   One of skill in the art at the time of filing the invention knows that siloxanes are hydrophobic and will repel water – are not soluble in water.  This is an inherent property is said siloxanes. Murray expressly acknowledges that the polysiloxane displaces moisture to reduce rust such as that which affects bearing lubricated therewith [0069](i.e. a rust inhibitor additive as contemplated by Yoshizaki) and the poly dialkyl siloxane serves to de gas In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The data offered by applicant in support of the argument of unexpected and superior results are not commensurate with the scope of the claims.  For example:  any amount of the diphenyl ether oil may be used in any ratio to other additives; any alkyl diphenyl ether may be used, any urea thickener (aliphatic, cyclic, cyclic and aliphatic) may be used, any organic modified polysiloxane may be used whether aralkyl or ether or other in the independent claim of any molecular mass, any material rolling bearing may be used. 
For the above reasons the rejections are maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying the prior office.  For Example:
Hirooka et al (US 2017/0002285) discloses a silicone grease composition where high friction properties are improved with no decrease in wear preventative grease comprising a thickener, a base oil comprising silicon oil in 50 mass% or more and a metal oxide friction modifier (Abstract) The composition comprise a silicone oil such as an aralkyl modified silicone oil and an alkyl modified silicone oil [0016] The silicone oil may be used in combination with other base oils such as polyphenyl ethers, alkyl phenyl ethers which are in amounts of 0-50 mass% of the base oil [0020] The thickener includes diruea thickeners in amounts such as 2-35 or 10-25 mass% [0021-0024]
Mikami et al (US 5,789,354) discloses a grease composition comprising a modified silicone oil with reactive organic groups a curing agent, and a grease oil (Abstract) the silicon oil may be modified by epoxy groups (C3 L30-40) (i.e. ether) such as KF100T and KF 101 Shinetsu) the grease comprises a thickening agent such as polyurea (C4 L9-15) and a high viscosity synthetic oil (C4 L25-42) 
Kawata et al. (US 2008/0194441) discloses a grease composition which may have a cone penetration of 205-395 [0159] the composition comprising a base oil [0161] comprising a viscous agent/thickener such as a urea compound [0145][0148-0149] (meeting the limitation for a urea thickener of claims 1 and 3) the base oils include poly phenyl ether oil [0165] such as diphenyl ether oils (meeting the limitation of claims 1 and 3 for alkyl diphenyl ether) which provide long life in gears and excellent lubricating performance at high temperatures and are adoptable to portions operated under high temperature and high speed including automotive electric equipment, and auxiliary equipment for automotive engines [0176] The composition comprises a polymer having a mesogen structure in the principal chain or in the side chain [0018]  the composition comprises a polymer having a core with oligo siloxy chains (Claim 4 reference) composition comprises an organo poly siloxane (Table 1-3) (meeting the limitation for an organic modified poly siloxane of claims 1 and 3)  The composition may comprise methyl phenyl silicone oil [0024-0025] which has methylphenylsiloxane units with random structure [0024] The urea/viscous agent is at least 5 mass% or more or at least 10 mass % or more to 35 mass % or less or to 30 mass % or less [0153] (overlapping and encompassing the claimed range) The polymer includes oligo siloxy chain polymers which also have an oligo alkylene oxy chain [0020-0022]
JP2005054007A discloses a grease composition comprising a base oil of an alkylated diphenyl ether (Claim 1) and 2-30 % mass urea thickener (Claim 3)[0020] and a base oil selected form alkylated diphenyl ether and methylphenylsilicone (Claim 2) [0010] The composition may comprise the alkylated diphenyl ether “9” and the methyl phenyl silicone “10” [0034] as well as a urea thickener “4”, “5”, “6” [0034]  in Example 5 the composition comprises 5 wt.% alkylated diphenyl ether and 10 wt.% silicone methyl phenyl silicone along with another base oil in the grease composition.  

    PNG
    media_image12.png
    842
    896
    media_image12.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796